Citation Nr: 1436329	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for non-allopathic pelvic, sacral and lumbar lesions.

2. Entitlement to service connection for chronic pain syndrome.

3. Entitlement to an initial rating in excess of 30 percent for lichen sclerosis.

4. Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2003 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from March 2009 and August 2009 rating decisions issued by the Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records and a VA examination.  In a May 2011 VA outpatient treatment record and a July 2011 statement, the Veteran indicated that she is regularly evaluated by a medical board at Lackland Air Force Base; however, these documents are not of record.  Moreover, it appears that at least one document is missing from the VBMS and Virtual VA paperless claims file.  In particular, in January 2009, VA provided the Veteran with a general medical examination at the Ohio State University Medical Center in connection with her original claim for benefits.  While most of this examination report is in the electronic record, page five of the six-page narrative is missing.  Given that this document appears to include a number of the examiner's assessments, it should be obtained.

Additionally, clarification is needed regarding the Veteran's claimed chronic pain syndrome.  While the Veteran's initial grant of service connection for an acquired psychiatric disorder included depression, a mood disorder, and posttraumatic stress disorder due to childhood sexual trauma, a May 2009 VA examiner diagnosed her with a pain disorder according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, and opined that it was exacerbated by her service-connected depression.  Pain disorder, which is listed under Diagnostic Code 9422, is evaluated according to the General Rating Formula for Mental Disorders.  As such, in an August 2008 rating decision, the RO included it with her other service-connected acquired psychiatric disorders.

Regardless, the Veteran insists that she experiences chronic pain in excess of the pain associated with her other service-connected disorders.  Given that the May 2009 VA examiner described the Veteran's presentation as "complicated and multifaceted," and in light of her competent and credible reports of chronic pain, the Board finds that a medical opinion addressing the scope of these disorders is needed.

Finally, a November 2013 VA psychiatric examination failed to include an assessment of the current severity of the Veteran's pain disorder and related symptoms.  Therefore another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the Veteran's original paper claims file and locate the missing page (page 5) of the January 2009 general medical examination at Ohio State University Medical Center.  If this is not possible, the AOJ should obtain any necessary authorization from the Veteran and attempt to obtain this record directly from Ohio State University Medical Center.  If the record is found, the AOJ should ensure that it is properly associated with the Veteran's Virtual VA and VBMS paperless claims file.  If the AOJ cannot locate the record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific record that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

The AOJ should also contact Lackland Air Force Base in San Antonio, Texas and all medical records associated with the Veteran should be obtained and associated with the paperless claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. After completing #1 above, the Veteran must be afforded an examination to assess the current severity of her acquired psychiatric disorders and to determine the scope of her pain disorder and any chronic pain syndrome.  The examiner is to be provided access to the paperless claims file and must specify in the report that the claims file, VBMS and Virtual VA have been reviewed.  The following issues should then be addressed and a complete rationale for any opinion expressed must be provided.

(a) Are chronic pain syndrome and pain disorder separate disorders manifested by unique and distinguishable symptomatology?  If so, and given that the Veteran has already been diagnosed with a pain disorder, does she currently manifest symptoms that warrant a diagnosis of chronic pain syndrome?

(b) If the Veteran is diagnosed with chronic pain syndrome, is it at least as likely as not (50 percent probability or more) related to service?  Is it at least as likely as not caused or aggravated by a service-connected disability?  If aggravation is found, the examiner should describe the extent of aggravation with as much detail as possible.  If chronic pain syndrome is found to be related to service or a service-connected disability, the examiner should specify which symptoms are attributable to chronic pain syndrome, which are attributable to a pain disorder, and which are attributable to her other service-connected disabilities.

(c) Thereafter, in accordance with the latest worksheet for rating acquired psychiatric disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her depression, mood disorder, posttraumatic stress disorder and pain disorder.  The examiner should ensure that he or she address the current severity of all of the Veteran's service-connected acquired psychiatric disorders, to include pain disorder.  Consideration should also be given to the findings outlined above regarding chronic pain syndrome.  Again, a complete rationale for any opinion expressed must be provided.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

